Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, 18 and 20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
Information Disclosure Statement
The Information Disclosure Statement filed on 08/04/2022 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Response to Arguments
Applicant’s amendments as filed on 06/20/2022 have been fully considered and entered. In view of the amendments filed by the applicant, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Suzuki and Uchino reference has been removed. 
Therefore, applicant’s arguments regarding Uchino not teaching all the newly amended features have been rendered moot in light of new combination now made in view of Suzuki being shown to teach all the argued limitations, please see detailed rejection below.
Lastly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the application does not change the specific color itself, but merely change the name of the specific color, such that, even the second user having abnormal perception is able to distinguish the word/text having the specific color by reading the name of the specific color indicating the specific color being perceived by the second user”, (see remarks page 10, 5th paragraph)) are not positively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oguro Yoshihisa, JP 2011-066523 in view of Kojima Hisatake, JP 2004-361857 further in view of Suzuki et al., US 2004/0027594.
Regarding claim 1, Oguro discloses a color expression conversion apparatus (information processing apparatus, paragraph 12 that performs color conversion, paragraphs 19-20) comprising: 
memory configured to (memory 3 with HDD 6, paragraphs 12, 24) store a rule for converting a specific color (paragraphs 20-23, 27, 31, color is changed from transparent to visible and from visible to invisible color based on condition of document being distributed to both healthy and color-weak person); 
and a processor configured to (CPU 2, paragraph 12-13, 24) coupled to the memory, convert a color included in document data into another color in accordance with the rule (paragraphs 20-23, 27, 31, color is changed from transparent to visible and from visible to invisible color based on condition of document being distributed to both healthy and color-weak person).
Oguro fails to explicitly disclose a rule for converting a textual expression of a specific color from one textual expression to another textual expression; and converting a textual expression of a color included in document data from one textual expression to another textual expression in accordance with the rule stored in the memory without converting the color included in the document data, wherein one textual expression is a word expressing a first color being perceived by a first user, the another textual expression is another word expressing a second color being perceived by a second user, the word and the another word are different words.
However, Kojima teaches a rule for converting a textual expression of a specific color from one textual expression to another textual expression (page 2, 2nd paragraph – page  4, 2nd paragraph, note that based on rule such as where text color of specific information which may cause a vision disturbance (i.e. red text in blue background which causes color strangeness), then the textual expression of specific color  is changed into different textual expression of another color, for example red is changed to vermillion, green to bluish green and so on); and converting a textual expression of a color included in document data from one textual expression to another textual expression in accordance with the rule stored in the memory without converting the color included in the document data (page 2, 2nd paragraph – page  4, 2nd paragraph, note that based on a rule stored which is to avoid a vision disturbance, the textual expression of specific color, such as specific red color is changed to vermillion or specific green color is changed to bluish green, etc. without changing the overall color of the document).
Oguro and Kojima are combinable because they both teach visually enhancing image color for both healthy and color-blind persons.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Oguro with the teachings of Kojima for the benefit of having an apparatus that can convert the color specific information that causes color vision disturbance into color and specific information that can accommodate both the healthy and color vision impaired persons as taught by Kojima at page 6, 1st paragraph.
Oguro and Kojima fail to explicitly teach wherein one textual expression is a word expressing a first color being perceived by a first user, the another textual expression is another word expressing a second color being perceived by a second user, the word and the another word are different words.
However, Suzuki teaches wherein one textual expression is a word expressing a first color being perceived by a first user, the another textual expression is another word expressing a second color being perceived by a second user, the word and the another word are different words (note that first user is a normal user and second user is abnormal user with partial or severe color blindness/impaired vision, paragraph 6. Now, text of words expressed in first color (dark red or light red) as perceived by normal user is changed to text of words now being expressed in different color such as yellow or blue color text data such that it can be easily perceived by the second abnormal user. These texts include different words, paragraphs 201-202, 213-219).
Oguro and Kojima are combinable with Suzuki because they all teach visually enhancing image color for visually impaired persons.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Oguro and Kojima with the teachings of Suzuki for the benefit of providing an image processing device capable of forming images that can easily be distinguished by people with color blindness as taught by Suzuki at paragraph 7.
Regarding claim 2, Oguro with Kojima further teaches wherein in a case where the textual expression of the color is different between an assumed user of the document data and an actual user of the document data (Oguro, paragraphs 20, 50-51; Kojima, pages 3-4, note that color perception is different with healthy person with color vision and color weak person (color blind people)), the rule is a rule for matching the textual expression of the assumed user and the textual expression of the actual user (Oguro, paragraphs 31, 50-51, 78, making the same document understandable by both healthy persons and colorless persons is essentially accomplished in order to provide solutions for color blind people).
Oguro and Kojima are combinable because they both teach visually enhancing image color for both healthy and color-blind persons.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Oguro with the teachings of Kojima for the benefit of having color and specific information which can visually aid both the healthy and color-blind people as taught by Kojima at page 6.
Regarding claim 3, Oguro with Kojima further teaches wherein the assumed user is a person having normal color perception (healthy person with color vision), and the actual user is a person having difficulty in color perception (color weak or color-blind person) (as discussed in Oguro, paragraphs 20, 31, 50-51; Kojima, pages 3-4).
Regarding claim 4, Oguro with Kojima further teaches wherein the assumed user is a user who belongs to a certain cultural area (healthy person who is not disabled or elderly), and the actual user is a user who belongs to a different cultural area (color blind person who is elderly or disabled) (Oguro, paragraphs 48-51).
Oguro and Kojima are combinable because they both teach visually enhancing image color for both healthy and color-blind persons.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Oguro with the teachings of Kojima for the benefit of having color and specific information which can visually aid both the healthy and color-blind people as taught by Kojima at page 6.
Regarding claim 5, Oguro with Kojima further teaches wherein processor is configured to (Oguro, CPU 2) perform sentence structure parsing on the document data and extract a word in the document data (Oguro, paragraphs 9, 25; Kojima, pages 3-4, specific words such as names, annotations are extracted), wherein the processor is configured  to (Oguro, CPU 2) convert the extracted word in accordance with the rule in a case where the extracted word matches a word that is defined in the rule (those words are then converted/changed to different color, saturation or lightness to aid in color visual enhancement for both healthy and color impaired persons, Oguro, paragraphs 20-25, Kojima, pages 3-4).
Oguro and Kojima are combinable because they both teach visually enhancing image color for both healthy and color-blind persons.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Oguro with the teachings of Kojima for the benefit of having an apparatus that can convert the color specific information that causes color vision disturbance into color and specific information that can accommodate both the healthy and color vision impaired persons as taught by Kojima at page 6, first paragraph.
Regarding claim 6, it recites similar features as claim 5, thus same rationale as applied for claim 5, also applies for claim 6.
Regarding claim 7, it recites similar features as claim 5, thus same rationale as applied for claim 5, also applies for claim 7.
Regarding claim 8, it recites similar features as claim 5, thus same rationale as applied for claim 5, also applies for claim 8.
Regarding claim 18, Oguro further discloses wherein the processor is configured to communicate with a printer configured to (information processing apparatus, paragraph 12 performs printing, paragraphs 10, 19) print and output the document data converted by the processor (paragraphs 10, 19, 78).
Regarding claim 20, which recites a non-transitory computer readable medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable medium is taught by Oguro in paragraphs 8, 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohk, US 8,941,900 – teaches converting the color value of the text area into the preset color value and maintain the color value of the image area, if an output mode to output the text area as the monochrome data and the image area as the color data is input, thus setting the text area and the image area to be respectively output in different colors.
Kazunobu, JP 2001-293926 (as submitted in IDS) – teaches color conversion mode with changing color into another color based on rule, paragraph 42.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        

/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677